Mr. Justice Gabbert
delivered the opinion of the court:
The only proposition urged by counsel for plaintiff in error is, that the recognizance is void and of no effect, for the *361reason that it fails upon its face to either designate or describe any crime known to the law. When an offense is designated by statute by name, it is sufficient to so designate it in a recognizance. Marmeduke v. People, 45 Colo. 357. Our criminal statutes — secs. 1332-1333, Mills’ — name and recognize confidence game as an offense.
Waters v. People, 4 C. A. 97, is not in point. In that case, the recognizance considered neither designated an offense known to the law, nor stated facts from which it appeared that a criminal offense had been committed.
The judgment of the district court is affirmed.

Judgment affirmed.

Chief Justice Campbell and Mr. Justice Hill concur.